MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-00722-CV

Christine Adiuku, Kate Opara, Caramela Appealed from the County Civil Court
Nzenwa,     and    Angela     Alimole, at Law No. 4 of Harris County. (Tr. Ct.
Appellants                             No. 1012911). Memorandum Opinion
                                       delivered by Justice Busby. Justices
v.
                                       Boyce and Wise also participating.
Kelechi Ikemenefuna, Chinyere Agonsi,
Beatrice Oparaji, Ann Ebere, Kelechi
Ogun, Maria Arririguzo, Chinyere
Agim, and Virginia Akuchie, on Behalf
of MBAISE Association of Houston,
Appellees


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

       Before our Court of Appeals on February 24, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      We have inspected the record and hold the trial court erred when it granted
appellees partial summary judgment imposing liability and damages based on
appellees’ causes of action for conversion, breach of fiduciary duty, and registering
an organization with a deceptively similar name. We therefore order that the
portions of the judgment that imposed liability and damages for those causes of
action are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

      Further, we hold the trial court erred when it found liability and awarded
damages to appellees on their fraud by nondisclosure cause of action. We
therefore order that the part of the judgment that imposed liability and damages
based on appellees’ fraud by nondisclosure cause of action is REVERSED and we
RENDER judgment that they take nothing by that claim.

       Further, we hold the trial court erred when it awarded appellees attorney’s
fees. We therefore order that the part of the judgment awarding appellees
attorney’s fees is REVERSED and we RENDER judgment that they take nothing
in attorney’s fees.

       Further, we find no error in the remainder of the judgment, including the
partial summary judgment on appellants’ affirmative defenses and the trial court’s
declaration that appellant Christine Adiuku is no longer president of MBAISE
Association of Houston, and we order it AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 08,
2015.




                                         2